United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3095
                                   ___________

William Bradford,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Michelle Whitworth,                     *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: September 7, 2007
                                Filed: September 17, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       William Bradford, a detainee at the Missouri Sexual Offender Treatment
Center, appeals the district court’s1 adverse grant of summary judgment in his 42
U.S.C. § 1983 suit against Michelle Whitworth, a registered nurse. Having carefully
reviewed the record, see Senty-Haugen v. Goodno, 462 F.3d 876, 885 (8th Cir. 2006),
cert. denied, 127 S. Ct. 2048 (2007) (standard of review), we agree with the district
court that Nurse Whitworth’s decision to place restrictions on Bradford for refusing
to obey certain rules was a professional decision entitled to deference, see Youngberg

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
v. Romeo, 457 U.S. 307, 323-25 (1982); and that Bradford was provided adequate
procedural protections, see Senty-Haugen, 462 F.3d at 887-88 (due process
requirements are flexible and specific to each situation; most important mechanisms
for ensuring due process are notice of factual basis leading to deprivation and fair
opportunity for rebuttal).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-